McCOY, P. J.
I concur in the foregoing opinion on the sole ground that defendant 'has abandoned, by her printed brief, the only effectual assignment of error -contained in- the record. The -entire printed brief discusses questions not -before the lower court on the motion to vacat-e. Whether there was sufficient prima facie true evidence before the court that granted the -decree was wholly immaterial and foreign to the issues -presented on the motion to vacate -the decree. Assignments of error not discussed or mentioned in the printed brief ar-e -deemed -abandoned, and will n-ot be considered on appeal. Johnson v. Knappe, 24 S. D. 407, 123 N. W. 857; Gibson v. Smith, 24 S. D. 514, 124 N. W. 7334 Sioux Falls Brick Co. v. Board of Ed., 25 S. D. 36, 125 N. W. 291; Olson v. Rydl, 25 S. D. 268, 126 N. W. 587.